Citation Nr: 0909736	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury (a left knee disability), currently rated as 
20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury (a right knee disability), currently rated 
as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

Veteran served on active duty from May 1975 to May 1978 and 
from November 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision, which denied 
the benefits sought on appeal.  In August 2006, the RO 
granted the Veteran a temporary evaluation of 100 percent 
from August 1, 2006 to August 31, 2006, based on surgical 
treatment for the left knee.  As of September 1, 2006, a 20 
percent rating was continued to the left knee disability.  
The Veteran continues to appeal for higher ratings for his 
bilateral knee disabilities before and after the assignment 
of the temporary total rating.  

In June 2007, the Veteran appeared before the undersigned at 
a Travel Board hearing.  A copy of the transcript has been 
associated with the claims file.  

In November 2007, the Board remanded this case for further 
evidentiary development.  It now returns for appellate 
review.  

The issue of an increased rating for the Veteran's left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has flexion of his right knee to 135 degrees, 
extension to zero degrees, and no signs of instability, 
weakness or subluxation.




CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for increased 
rating of his right knee.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, letters 
dated in March 2005 and June 2005 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran letters dated in March 2005 and June 2005, which 
requested that the Veteran provide evidence describing how 
his disability had worsened.  In addition, the Veteran was 
questioned about the effect that worsening had on his 
employment and daily life during the course of the September 
2005 and September 2008 VA examinations performed in 
association with this claim.  The Veteran provided statements 
in April 2006 and July 2008, in which he detailed the impact 
of his disability on his life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the Veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for a right knee disability.  As will be 
discussed below, the right knee disability is rated based on 
his range of motion, Diagnostic Code 5260.  Entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
provided such notice in a December 2007 letter.  The Board 
finds that the third element of Vazquez-Flores is satisfied.  
See id.  

As to the fourth element, the March 2005 and June 2005 
letters provided notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained with respect to 
his right knee, to the extent possible.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
September 2008.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2008 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


II.	Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his right knee disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran currently receives a 10 percent rating for his 
right knee disability under Diagnostic Code (DC) 5260.  This 
DC references a limitation of flexion for his right knee.  
See 38 C.F.R. § 4.71a. The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003. Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriated diagnostic codes 
for the specific joint or joints involved. See 38 C.F.R. § 
4.71a, DC 5003.  Diagnostic Code (DC) 5260 provides for the 
evaluation of limitation of flexion of the knee.  See 38 
C.F.R. § 4.71a.  A 0 percent rating is warranted when leg 
flexion is limited to 60 degrees. Id.  A 10 percent rating is 
warranted when it is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  Id.  
DC 5261 provides for the evaluation of limitation of 
extension of the knee. Id.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees. Id.  A 10 percent 
rating is warranted when it is limited to 10 degrees, and a 
20 percent rating is warranted when it is limited to 15 
degrees.  Id.  38 C.F.R. § 4.71, Plate II, shows that normal 
flexion and extension of the knee is from 0 degrees to 140 
degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

On VA examination in September 2008, the Veteran had flexion 
of his right knee to 135, and extension to zero degrees. 
These ranges are clearly outside the minimal compensable 
ranges under both DC 5260 and DC 5261.  See id.

DC 5003 states that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  The Veteran already 
receives a 10 percent rating.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.  There is, in this case, only one 
major joint involved; therefore, a higher rating is not 
warranted under DC 5003.  See id.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257). VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998).

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  At the 
September 2008 VA examination, no subluxation, weakness or 
instability found.  The Veteran's treatment notes make no 
mention of instability or give way.  Accordingly, the Board 
finds that the Veteran does not have instability of the right 
knee and no rating under DC 5257 is warranted.  See id.

The Board must now address the alternative avenues through 
which the Veteran may obtain an increased disability rating.  
DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal 
of semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  The Board notes that other applicable 
diagnostic codes relating to knee disorders include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  There is no 
evidence of record that shows the Veteran has cartilage 
damage, ankylosis, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum of the right knee.  
Therefore, these diagnostic codes are not for application.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board notes 
that the Veteran's current 10 percent rating is for residuals 
of a right knee injury, which includes painful motion.  The 
Board notes that the criteria for a grant under DeLuca are 
substantially similar and would involve compensating the 
Veteran twice for painful movement.  As such, the Board 
concludes that would violate the anti-pyramiding rule.  See 
38 C.F.R. § 4.14, supra.  A higher rating under the criteria 
of DeLuca is not warranted.

The Board has considered the possibility of staged ratings.  
Hart, supra.  The Board, however, concludes that the criteria 
for an increased rating have at no time been met.  
Accordingly, staged ratings are inapplicable. See id.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
disabling is denied.  


REMAND

Unfortunately, the Veteran's claim of increased rating for a 
left knee disability must be remanded for further 
development.

In the November 11, 2007 remand, the Board ordered that the 
Veteran be scheduled for a VA examination to determine the 
severity of his bilateral knee disabilities, obtain updated 
VA treatment records, and provide the Veteran with sufficient 
VCAA notice.  

In December 2007, the Veteran was sent a VCAA notice letter 
wherein he was asked to submit signed forms authorizing VA to 
obtain private medical records.  The Veteran submitted such a 
form in July 2008 and indicated that in November 2007 his 
left knee was treated by Dr. Jabbour, of the Tulsa Bone and 
Joint Center in Tulsa, Oklahoma.  No action was taken by the 
RO to obtain these records.  The Board finds that these 
records are relevant and would assist in the adjudication of 
this claim.  As such, the RO should obtain these records and 
associate them with the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the RO now 
has the opportunity to correct any defects in the VCAA 
notices previously provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran a corrective VCAA 
notice, pursuant to the holding in 
Vazquez-Flores v. Peake, that includes 
the following:

a.	Notice to the Veteran that she 
must provide, or ask VA to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of her 
service-connected disability and 
the effect that worsening has on 
her employment and daily life; and

b.	Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5260 
(2008), the rating for limitation 
of flexion, and any other 
applicable diagnostic codes and of 
the fact that his rating will be 
determined by applying the 
relevant Diagnostic Codes.

2.	Assist the Veteran in obtaining the 
additional medical records indicated in 
his July 2008 statement, including the 
treatment records from Dr. Jabbour, and 
associate these records in the claims 
file.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

3.	Then, readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


